Citation Nr: 0302425	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  03-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
spleen removal with history of episodes of pneumonia and 
scar, currently rated as 30 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1950 to August 
1952 and unverified active duty service from June 1954 to 
January 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no evidence of any complication or systemic 
infection resulting from the removal of the veteran's spleen.

2.  The veteran's service-connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of spleen removal with history of episodes of 
pneumonia and scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.117, Diagnostic Code 7706 (2002).

2.   The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 
4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
increased rating and TDIU claims, informed him of the reasons 
for which it had denied his claims, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  Further, the Board notes that the 
claims file contains relevant service and VA medical records, 
including a June 2002 VA examination that assessed the 
severity of the veteran's service-connected spleen 
disability.

In a May 2002 letter and the December 2002 statement of the 
case the veteran was notified of the evidence he could submit 
and the evidence that VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter received in 
June 2002 the veteran indicated he had no additional medical 
evidence to submit.  As such, the Board finds that VA has 
done everything reasonably possible to assist the veteran and 
that no further action is necessary.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

I.  Increased Rating For Residuals Of Spleen Removal

In February 1963 the RO granted the veteran service 
connection for a splenectomy and assigned a 30 percent 
disability rating, effective January 1962.  The 30 percent 
rating has remained unchanged since the February 1963 
decision.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Under Diagnostic Code 7706, a splenectomy warrants a 20 
percent disability rating.  This diagnostic code also 
provides the instruction to rate complications such as 
systemic infections with encapsulated bacteria separately.  
38 C.F.R. § 4.117, Diagnostic Code 7706.

The Board finds that there is no medical evidence which shows 
any residual chronic disability resulting from the veteran's 
splenectomy.  The veteran has asserted that the splenectomy 
has caused pneumonia, and, following comments from the June 
2002 VA examiner (stating that episodes of pneumonia were 
secondary to the veteran's splenectomy), the RO in August 
2002 recharacterized the veteran's disability to include 
history of episodes of pneumonia.  While a December 1999 VA 
record noted that the veteran was diagnosed with pneumonia, 
there was no finding of pneumonia noted on the June 2002 VA 
examination.  In this regard, the Board notes that 
examination during the June 2002 VA examination revealed that 
the veteran's lungs were normal.  The June 2002 VA examiner 
specifically indicated that there was no malignant disease 
present.  As such, there is no "systemic infection" in this 
case so as to warrant a separate evaluation under Diagnostic 
Code 7706.  As such, the preponderance of the evidence is 
against a rating in excess of 30 percent for the veteran's 
service-connected residuals of spleen removal with history of 
episodes of pneumonia and scar.

The veteran's spleen disability is rated as 30 percent 
disabling.  Although the current rating exceeds the maximum 
schedular rating available under Diagnostic Code 7706, the 
veteran's rating has been in effect for more than 20 years 
and is protected at the 30 percent level.  38 C.F.R. § 
3.951(b).

The Board observes that the RO in August 2002 recharaterized 
the veteran's spleen disability to include a scar.  The Board 
notes that in February 1963 the veteran was granted service 
connection for "scar, abdominal, residual of laparotomy."  
At any rate, the June 2002 VA examiner noted that the 
veteran's left abdominal scar was not painful and gave no 
indication that the scar was productive of functional 
impairment.  As such, an increased rating for the veteran's 
abdominal scar is not warranted.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for a more 
favorable determination.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's splenectomy, alone, has resulted in 
frequent hospitalizations or caused a marked interference in 
the veteran's employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).

II.  Entitlement To A TDIU

The law provides that a TDIU may be assigned when the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided, that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a).

The record discloses that service connection is in effect for 
residuals of spleen removal, rated as 30 percent disabling.  
The veteran is also service-connected for five disabilities 
rated as noncompensable, including hemorrhoids, fractured 
ribs, a kidney contusion, and two scar disabilities.  The 
combined disability rating is 30 percent.  Therefore, the 
veteran's disability evaluation does not meet the criteria of 
§ 4.16(a).

Nevertheless, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards are to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration, all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  In this case, the RO denied consideration of the 
veteran's TDIU claim on an extraschedular basis on the 
grounds that there were no unusual or exceptional factors or 
circumstances associated with the veteran's disablement.

Upon review of the claims file, the Board finds that the 
evidentiary record does not permit a conclusion that there 
were any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that there 
has been no indication or assertion that the VA's schedule 
for rating disabilities is insufficient or inadequate to 
assign ratings for the veteran's service-connected 
disabilities.  Further, no competent medical professional has 
indicated that the veteran is unemployable due to this 
service-connected disabilities.  Accordingly, the veteran is 
not entitled to a total disability rating based on individual 
unemployability.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of spleen removal with history of episodes of pneumonia and 
scar is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

